—In an action to recover damages for personal injuries, the defendant China Buddhist Association appeals from an order of the Supreme Court, Queens County (Price, J.), dated June 25, 1997, which denied its motion, in effect, to vacate so much of an order of the same court, dated March 12, 1997, as granted that branch of the motion of the defendant Grand Pillar Construction Co. which was for summary judgment dismissing the appellant’s cross claims against Grand Pillar Construction Co. upon the appellant’s default in opposing the motion.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court did not improvidently exercise its discretion in denying the appellant’s motion to vacate the prior order entered on its default since the appellant failed to establish a reasonable excuse for its default (see, CPLR 5015 [a] [1]; Matter of Fierro v Fierro, 211 AD2d 676). O’Brien, J. P., Thompson, Friedmann and Gold-stein, JJ., concur.